NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  10-MAR-2021
                                                  07:52 AM
                                                  Dkt. 32 SO


                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                JASON HANKINS, Plaintiff-Appellant, v.
              CASTLE MEDICAL CENTER, Defendant-Appellee

          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 17-1-1156-07 (VLC))


                    SUMMARY DISPOSITION ORDER
 (By: Leonard, Presiding Judge, and Wadsworth and Nakasone, JJ.)

            Plaintiff-Appellant Jason Hankins (Hankins), self-
represented, appeals from the Final Judgment (Judgment) in favor
of Defendant-Appellee Castle Medical Center (CMC) and against
Hankins, entered on January 5, 2018, in the Circuit Court of the
First Circuit (Circuit Court).1/ On appeal, Hankins appears to
contend that the Circuit Court erred in dismissing his complaint,
which was styled as an "affidavit," pursuant to the court's
October 9, 2017 "Order Granting [CMC's] Motion to Dismiss
Affidavit of Jason Hankins, Filed July 14, 2017, Filed August 9,
2017" (Dismissal Order).
          After reviewing the record on appeal and the relevant
legal authorities, and giving due consideration to the issues
raised and the arguments advanced by the parties, we affirm the
Judgment for the reasons set forth below.
          We first note that Hankins's opening brief
substantially fails to conform to the requirements of Hawai#i
Rules of Appellate Procedure (HRAP) Rule 28(b), which "is, alone,

     1/
            The Honorable Virginia L. Crandall presided.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

sufficient basis to affirm the judgment of the circuit court."
Bettencourt v. Bettencourt, 80 Hawai#i 225, 228, 909 P.2d 553,
556 (1995).
          HRAP Rule 28(b)(3) requires in part that the opening
brief contain
          [a] concise statement of the case, setting forth the nature
          of the case, the course and disposition of proceedings in
          the court or agency appealed from, and the facts material to
          consideration of the questions and points presented, with
          record references supporting each statement of fact or
          mention of court or agency proceedings. . . . . Record
          references shall include a description of the document
          referenced, the JIMS or JEFS docket number and electronic
          page citations, or if a JIMS or JEFS docket number is not
          available, the document’s filing date and electronic page
          citations within the document. . . . . There shall be
          appended to the brief a copy of the judgment, decree,
          findings of fact and conclusions of law, order, opinion or
          decision relevant to any point on appeal, unless otherwise
          ordered by the court.

Hankins's opening brief omits many of these elements and does not
contain a single citation to the record. See Kamaka v. Goodsill
Anderson Quinn & Stifel, 117 Hawai#i 92, 114 n.23, 176 P.3d 91,
113 n.23 (2008) ("[T]his court is not obligated to sift through
the voluminous record to verify an appellant's inadequately
documented contentions." (quoting In re Guardianship of
Carlsmith, 113 Hawai#i 211, 234-35, 151 P.3d 692, 715-16
(2007))). The opening brief also does not include copies of the
decisions from which the appeal is taken.
          HRAP Rule 28(b)(4) requires that the opening brief also
contain
          [a] concise statement of the points of error set forth in
          separately numbered paragraphs. Each point shall state: (i)
          the alleged error committed by the court or agency; (ii)
          where in the record the alleged error occurred; and (iii)
          where in the record the alleged error was objected to or the
          manner in which the alleged error was brought to the
          attention of the court or agency.

Hankins's opening brief does not contain any points of error
committed by the Circuit Court, and as discussed above, fails to
cite to where in the record any error may have occurred.
Consequently, Hankins's opening brief also does not contain any
argument "on the points presented and the reasons therefor, with
citations to the authorities, statutes and parts of the record
relied on[,]" as required by HRAP Rule 28(b)(7).


                                    2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          Despite Hankins's noncompliance with HRAP Rule 28(b),
"this court has consistently adhered to the policy of affording
litigants the opportunity to have their cases heard on the
merits, where possible." Bettencourt, 80 Hawai#i at 230, 909
P.2d at 558 (quoting O'Connor v. Diocese of Honolulu, 77 Hawai#i
383, 386, 885 P.2d 361, 364 (1994)) (internal quotation marks
omitted). However, because the opening brief contains no
discernible argument, we are unable to address the merits of any
issues that Hankins may have intended to raise on appeal. See
Kakinami v. Kakinami, 127 Hawai#i 126, 144 n.16, 276 P.3d 695,
713 n.16 (2012) (citing Carlsmith, 113 Hawai#i at 246, 151 P.3d
at 727) ("noting that this court may disregard a particular
contention if the appellant makes no discernible argument in
support of that position" (internal quotation marks omitted)).
          CMC moved to dismiss the Affidavit on the grounds that
it failed to state a claim upon which relief could be granted,
see Hawaii Rules of Civil Procedure (HRCP) Rule 12(b)(6), and
that Hankins failed to properly serve the Affidavit and Summons
on CMC, see id. HRCP Rule 12(b)(5). As to the first ground, CMC
argued that the Affidavit was "incomprehensible, incoherent and
illogical[,]" making it "impossible to decipher . . . [Hankins's]
allegations or the relief he seeks." As to the second ground,
CMC argued that Hankins failed to effect proper service on CMC,
as a domestic nonprofit corporation, under HRCP Rule 4.2/ In
support of its argument, CMC submitted the declaration of a CMC
employee who stated, among other things, that: (1) she had


     2/
          HRCP Rule 4(d)(3) states:

                [Summons]: Personal   Service. The summons and
          complaint shall be served   together. The plaintiff shall
          furnish the person making   service with such copies as are
          necessary. Service shall    be made as follows:
                . . . .

                (3) Upon a domestic or foreign corporation or upon a
          partnership or other unincorporated association which is
          subject to suit under a common name, by delivering a copy of
          the summons and of the complaint to an officer, a managing
          or general agent, or to any other agent authorized by
          appointment or by law to receive service of process and, if
          the agent is one authorized by statute to receive service
          and the statute so requires, by also mailing a copy to the
          defendant.

                                      3
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

"found [the Affidavit and other documents] in the inbox of the
Medical Records Department at CMC"; (2) "there was no mailing
envelope with the documents"; and (3) she was "not an officer of
CMC or managing agent of CMC; nor [was she] authorized by
appointment to receive service of process on behalf of CMC."
Following a hearing on CMC's motion to dismiss, at which Hankins
did not appear, the Circuit Court entered the Dismissal Order.
          In his opening brief, Hankins fails to make any
discernible argument as to how or why the Dismissal Order is in
error or point to anything in the record demonstrating such
error. Further, Hankins does not address in any discernible
manner the arguments, declaration or authorities that supported
CMC's motion to dismiss. It appears that Hankins may be
attempting to argue that the Circuit Court should have entered a
default judgment against CMC. He asserts, for example: "It
States in the Rules that If the Summon is Disobeyed, that is a
Default[,]" and "There is a Default Disobeying the Summon Time of
Twenty Days. . . ." However, Hankins did not establish below
that he properly served the Affidavit and, regardless, there is
no dispute that CMC responded to the Affidavit by filing a motion
to dismiss. Hankins's "default" assertions therefore lack merit.
          More fundamentally, Hankins does not explain the nature
of his claims against CMC, or how the conclusory statements
contained in the Affidavit stated a claim upon which relief could
be granted. We are mindful that pleadings prepared by self-
represented litigants "should be interpreted liberally." Dupree
v. Hiraga, 121 Hawai#i 297, 314, 219 P.3d 1084, 1101 (2009).
However, upon review of the Affidavit and the various other
documents that Hankins filed in the Circuit Court, as well as his
opening and reply briefs on appeal, we cannot decipher the nature
of any claim he asserts against CMC. He does not state, for
example, any specific actions that CMC took or failed to take
that injured him, or otherwise identify the source of any
complaint against CMC. As a result, "it appears beyond doubt
that [Hankins] c[ould] prove no set of facts in support of his .
. . claim that would entitle him . . . to relief[,]" and the
Circuit Court thus did not err in dismissing the Affidavit.


                                  4
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

Civil Beat Law Center for the Public Interest, Inc. v. City &
County of Honolulu, 144 Hawai#i 466, 474, 445 P.3d 47, 55 (2019)
(quoting In re Estate of Rogers, 103 Hawai#i 275, 280, 81 P.3d
1190, 1195 (2003)).
          Therefore,
          IT IS HEREBY ORDERED that the Judgment, entered on
January 5, 2018, in the Circuit Court of the First Circuit, is
affirmed.

          DATED:   Honolulu, Hawai#i, March 10, 2021.



On the briefs:
                                      /s/ Katherine G. Leonard
Jason Hankins,                        Presiding Judge
Self-Represented Plaintiff-
Appellant.
                                      /s/ Clyde J. Wadsworth
Thomas E. Cook and                    Associate Judge
Malia E. Schreck
(Lyons, Brandt, Cook &
Hiramatsu)                            /s/ Karen T. Nakasone
for Defendant-Appellee.               Associate Judge




                                  5